Citation Nr: 1645486	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  10-33 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), generalized anxiety disorder, obsessive compulsive disorder, major depressive disorder, and adjustment disorder with mixed anxiety and depressed mood.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied service connection for PTSD.

This matter was previously before the Board in December 2012 and was remanded for further development.  It has now been returned to the Board for further appellate review.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in March 2011.  A transcript of the hearing is associated with the claims file.

In the December 2012 remand, the Veteran's claim for PTSD had been expanded to include all currently diagnosed psychiatric disorders.  The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's claim was remanded again in September 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

In the December 2012 remand, the Board specifically instructed that appropriate requests be made to verify the Veteran's stressor, the reported suicide occurring in August or September of 1966, of his fellow service member of H Company, 4th Battalion, 1st Brigade at Fort Ord, California.  As a result, the Appeals Management Center (AMC) sent a request to verify the stressor to the Defense Personnel Records Information Retrieval System (DPRIS) in December 2012.  The date range included was from August 1, 1966 to September 1, 1966.  DPRIS responded in January 2013, stating they were unable to document the incident occurring during 1966, and recommended that the U.S. Army Crime Records Center be contacted, which the AMC did in January 2013.  The U.S. Army Crime Records Center responded, indicating that there was no record of the incident.  A review of the January 2013 correspondence from the AMC to the Crime Records Center indicates that only the month of August 1966 was provided as the date of occurrence of the incident.  Additionally, the DPRIS response indicated that Morning Reports should be reviewed.

On remand, the AMC made a request for information from the U.S. Army Crime Records Center.  The response, dated January 2015, indicated that records were destroyed after forty years.

However, further research indicates that Morning Reports for the time frame identified by the Veteran are available from the National Personnel Records Center (NPRC).  On remand, the NPRC should be contacted for Morning Reports from August 1, 1966 to September 30, 1966 for H Company, 4th Battalion, 1st Brigade at Fort Ord, California.

VA treatment records from 2009 note diagnoses of PTSD and adjustment disorder with mixed anxiety and depressed mood.  Although nexus opinions and rationales were not provided, the records note that the Veteran related his current psychiatric condition to his memories of traumatic experiences during service.  The Veteran indicated in a January 2010 statement that he was harassed and bullied by black soldiers during service, to the point that he could not be around black people when he was discharged.  The Veteran also indicated that witnessing the suicide of a fellow solider has continued to haunt him since he witnessed it.  He stated that he has to take medication to sleep to try to put these memories out of his mind, and that developed a bad fear about being around other people and crowds, and particularly cannot be around people of different races.  Also, an April 2010 private treatment report from Dr. M.O., indicated that the Veteran had a diagnosis of PTSD and that the veteran alluded that the "things he saw during training camp traumatized him and he was left incapacitated."  The prior Board decision found that since there was an indication of a possible nexus to service in sufficient to meet the low threshold in McLendon, a VA examination was necessary to determine the nature and etiology of the Veteran's acquired psychiatric disorder. 

The Veteran was afforded a VA psychiatric examination in June 2015.  The examiner diagnosed the Veteran with PTSD and Major Depressive Disorder.  The examiner did not comment on the validity of other diagnoses of record.  The examiner indicated that the Veteran's PTSD is based on the non-corroborated stressor of finding another soldier hanging from the barracks rafters during basic training.  However, there were significant internal inconsistencies within the examination report.  The examiner provided opinions but then indicated that she could not be sure due to any diagnosis being based on the Veteran's self-report, additionally indicating that she could not come to any conclusions without resorting to speculation.  The examiner also indicated that it was significant that the Veteran had been denied multiple times (typical with an appealed claim) and indicated that the Veteran had mis-reported his previous psychiatric examinations; in fact, as noted by the previous remand, the Veteran had not been provided a VA psychiatric examination prior to the June 2015 examination.  The Veteran should be afforded an additional examination by a different examiner.

On remand, another attempt must be made to verify the Veteran's stressor and he should be afforded an additional examination.  See Stegall v. West, 11 Vet. App. 268   (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran should be asked where he has received private psychiatric treatment so that updated records can be obtained.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to identify the name(s) and current address(es) of any private treatment providers who have treated him for an acquired psychiatric disorder.  After the Veteran has signed any appropriate releases, all identified pertinent records should be obtained and associated with the claims folder. Attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for review.

2.  Obtain updated VA treatment records from the Sierra Nevada Veterans Health Care System and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

3.  The AOJ must undertake any necessary development to independently verify the Veteran's alleged stressor.  The NPRC should be asked to provide any available information, specifically including Morning Reports, with regard to the suicide of the Veteran's fellow service member, of H Company, 4th Battalion, 1st Brigade at Fort Ord, California, from August 1, 1966 to September 30, 1966.  Any additional action necessary for independent verification of the particular alleged stressor, including follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating information leads to negative results, the AOJ must notify the Veteran and his representative of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken.

4.  After completion of the above, schedule the Veteran for a VA psychiatric examination by a different examiner.  The Veteran's complete claims folder must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

The examiner is asked to address the following:

(a)  Identify all current acquired psychiatric disorders, to include PTSD. 

(b)  The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of a verified in-service stressor.

(c)  For each currently diagnosed acquired psychiatric disorder, whether it is at least as likely as not (50 percent probability) that any such disorder is related to the Veteran's military service.  The examiner must consider every psychiatric diagnosis of record during the relevant period.  If the examiner determines that a diagnosis is incorrect, a thorough rationale must be provided for that determination.

The VA examiner is requested to provide a thorough rationale for any opinion provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should explain why a definitive opinion cannot be provided.

5.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

